The Brink’s Company First-Quarter 2013 Earnings Conference Call NYSE:BCO April 25, 2013 Exhibit 99.2 Forward-Looking Statements These materials contain forward-looking statements.Actual results could differ materially from projected or estimated results. Information regarding factors that could cause such differences is available in today's release and in The Brink’s Company’s most recent SEC filings. Information discussed today is representative as of today only and Brink's assumes no obligation to update any forward-looking statements. These materials are copyrighted and may not be used without written permission from Brink's. 2 The Brink’s Company Ed Cunningham Director - Investor Relations Highlights of First-Quarter Results GAAP EPS $.04 vs $.43 •Includes theft loss ($.24 charge) Non-GAAP Summary •EPS $.35 vs $.67 •Includes theft loss ($.24 charge) •Segment margin 5.2% vs 8% (7.2% ex theft loss) •Revenue up 4% (6% organic growth) Note:See reconciliation to GAAP results in Appendix 4 The Brink’s Company Tom Schievelbein Chairman, President and Chief Executive Officer CEO Overview •International profits drive better-than-expected results •Latin America,Asia-Pacific results offset theft loss and North America profit decline •Full-year outlook affirmed •Segment margin:6% to 6.5% •Organic revenue growth:5% to 8% 6 Note:See reconciliation to GAAP results in Appendix Strategy Update •Maximize profits in North Americaand Europe •North America guidance reduced •Europe on track •Grow Latin America •Q1 stronger than expected •Expect full-year profit growth 7 Strategy Update •Exit underperforming markets •Guarding operations in France and Morocco •CIT markets in Germany, Poland and Turkey •Acquisitions •Chile - acquired remaining 26% •Adjacencies •Rede Trel acquisition complete •Brink’s Money Card rollout 8 The Brink’s Company Joe Dziedzic Vice President and Chief Financial Officer Review and Outlook 1Q13 Non-GAAP Results ($ millions, except EPS) Segment Operating Profit Revenue Margin 8.0% 5.2% EPS Note:See reconciliation to GAAP results in Appendix 10 Non-GAAP EPS:1Q12 Versus 1Q13 Segment Operating Profit Non-Segment Expense Interest
